Title: From Thomas Jefferson to Edmund Bacon, 8 February 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Feb. 8. 07.
                        
                        Your’s of Jan. 30. is recieved. I now inclose you 350. Dollars towit 
                  
                     
                        for
                        James Walker
                        100.
                        D.
                     
                     
                        
                        John Perry
                        150.
                        
                     
                     
                        
                        Hugh Chisolm
                        50.
                        
                     
                     
                        
                        yourself on account
                        
                           50
                            
                        
                        
                     
                     
                        
                        
                        350.
                        
                     
                  
                        
                        the sum of 50. D. inclosed for yourself is sent because mr Perry wrote me word it was wanting for some
                            sawing done. you can enquire into that and apply it to that or any thing more pressing as you please: I should have no
                            objection to the exchange of your new ground with mr Craven for oat grounds, if the difficulty respecting the sowing it
                            with clover can be got over. you know I meant the oat ground should be sowed with clover, that we may begin to raise hay,
                            or at least summer forage for ourselves. I have engaged 2. bushels of seed for this purpose which will go by Davy. he must
                            be here on the 7th. of March, & consequently he should leave home on the 2d. let his cart be strongly repaired & have
                            two mules in it. he must come by Culpeper & Fauquier court house, by Greenwich, Ewell’s mill, Bull run at Yates’s ford,
                            Songster’s, Lane’s, Richard Fitzhugh’s, Thomas’s cross roads, and George town ferry, in all 125. miles. he must spare no
                            pains in enquiring the road from place to place abovenamed, because it is the only road passable in the spring, as it
                            exactly comes across all the roads which at that season are cut by waggons. he must therefore learn it; because it is the
                            one he is always to travel. I shall be at home myself about the 12th. or 13th. of March. be on the look out to know where
                            we can buy stalled beef on the best terms. it will be time enough to engage it after I get home. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    